UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6618


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JAY AVERY JENERETTE,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:11-cr-00156-FL-1)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jay Avery Jenerette, Appellant Pro Se. Seth Morgan Wood, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jay     Avery    Jenerette            seeks    to    appeal       the       district

court’s    order     adopting     the    recommendation               of    the    magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a       certificate         of         appealability.                 28      U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a    substantial        showing           of    the     denial      of     a

constitutional       right.”       28        U.S.C.       § 2253(c)(2).                When    the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable         jurists          would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Jenerette has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument         because       the       facts    and   legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3